The rules of the railroad company required car repairers, before working under cars, to put out blue flags to warn those operating trains not to run on them. The Court held on the former appeal: "If the plaintiff proved that he did disregard such a rule, known to him to be in force and so essential to his own safety as well as the safety of other employees *Page 563 
and the general public, when he could have complied with it by reasonable effort on his part, and thus prevented the injury, then the nonsuit was proper. The plaintiff could not excuse his disregard of the rule on the ground that he chose to adopt the substitute of telling the conductor of the train that he was going under the car and getting his promise not to run on him." It concerns the public safety that Courts should not sanction the attempts of employees of railroad companies to waive or disregard any of the rules adopted for the protection from injury of the employees themselves, as well as passengers. Stephens v. SouthernRy., 82 S.C. 319, 64 S.E. 601. Disobedience of rules by a servant which, combined with the negligence of the master proximately causes him injury, will generally be held by the Courts to be contributory negligence as a matter of law.Mills v. Railroad Co., 85 S.C. 463, 67 S.E. 565. This doctrine was distinctly stated in the charge, but with the correct limitation that contributory negligence of the plaintiff would not avail the defendant if the act of those in charge of the moving train, in striking the car under which the plaintiff was working, was wanton and reckless.
But I think there was some evidence that the defendant did not have blue flags for plaintiff's use and that he was, therefore, not negligent in failing to use them. For these reasons I think there was no error in refusing a nonsuit for contributory negligence, and that there was no error in the charge.
I concur in the conclusion of Mr. Justice Watts that there was evidence to go to the jury on the issue of the joint liability of the Atlantic Coast Line Railroad Company and the Charleston  Western Carolina Railway Company. *Page 564